           Case 18-12327-amc                         Doc 54           Filed 01/16/19 Entered 01/16/19 16:29:58            Desc Main
                                                                      Document     Page 1 of 1

                                                               United States Bankruptcy Court
                                                                     Eastern District of Pennsylvania
 In re      Jamie R Daniels                                                                               Case No.   18-12327
                                                                                   Debtor(s)              Chapter    13



                                                                     CERTIFICATE OF SERVICE
I hereby certify that on January 16, 2019, a copy of Order Dismissing Case and Scheduling a Hearing was served
electronically or by regular United States mail to all interested parties, the Trustee and all creditors listed below.

 Capital One
 Fedchoice Federal C U
 FedLoan Servicing
 FCC Finance, LLC c/o Lau & Associates, PC
 Internal Revenue Service
 Navy Federal Cr Union
 Pennymac Loan Services c/o Phelan Hallinan
 Transit Employees FCU
 Verizon
 PECO Energy Company
 US Dept of Education c/o FedLoan Servicing



                                                                                 /s/ Brad J. Sadek, Esquire
                                                                                 Brad J. Sadek, Esquire
                                                                                 Sadek and Cooper
                                                                                 1315 Walnut Street
                                                                                 Suite 502
                                                                                 Philadelphia, PA 19107
                                                                                 215-545-0008Fax:215-545-0611
                                                                                 brad@sadeklaw.com




Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy
